DISMISS; and Opinion Filed June 25, 2019.




                                              In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                       No. 05-18-01335-CV

                     DARVETTE CHETAYE MCLEMORE, Appellant
                                     V.
                            JASON JOHNSON, Appellee

                       On Appeal from the County Court at Law No. 4
                                   Dallas County, Texas
                           Trial Court Cause No. CC-17-04127-D

                             MEMORANDUM OPINION
                  Before Justices Whitehill, Partida-Kipness, and Pedersen, III
                               Opinion by Justice Partida-Kipness
       Appellant’s brief in this case is overdue. By postcard dated May 28, 2019, we notified

appellant the time for filing her brief had expired. We directed appellant to file a brief and an

extension motion within ten days. We cautioned appellant that failure to file a brief and an

extension motion would result in the dismissal of this appeal without further notice. To date,

appellant has not filed her brief nor otherwise corresponded with the Court regarding the status of

this appeal.

       Accordingly, we dismiss this appeal. TEX. R. APP. P. 38.8(a)(1); 42.3(b), (c).




                                                   /Robbie Partida-Kipness/
                                                   ROBBIE PARTIDA-KIPNESS
181335F.P05                                        JUSTICE
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                      JUDGMENT

 DARVETTE CHETAYE MCLEMORE,                           On Appeal from the County Court at Law
 Appellant                                            No. 4, Dallas County, Texas
                                                      Trial Court Cause No. CC-17-04127-D.
 No. 05-18-01335-CV         V.                        Opinion delivered by Justice Partida-
                                                      Kipness. Justices Whitehill and Pedersen,
 JASON JOHNSON, Appellee                              III participating.

       In accordance with this Court’s opinion of this date, this appeal is DISMISSED.


Judgment entered this 25th day of June, 2019.




                                                –2–